Exhibit 10.17
 
FIRST AMENDMENT TO
 
ASSIGNMENT AND NOVATION AGREEMENT
 
THIS FIRST AMENDMENT TO ASSIGNMENT AND NOVATION AGREEMENT (this “Amendment”) is
entered into as of February 8, 2012 (the “Amendment Effective Date”), by and
among Circle Star Energy Corp., a Nevada corporation formerly named Digital
Valleys Corp. (“Circle Star”), High Plains Oil, LLC, a Nevada limited liability
company (“High Plains”), JHE Holdings, LLC, a Texas limited liability company
(“JHE”), and James H. Edsel, Nancy Edsel, and James Edsel, Jr. (collectively,
the “Edsels”).  Circle Star, High Plains, JHE, and the Edsels are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
 
RECITALS:
 
A.           The Parties entered into a certain Assignment and Novation
Agreement dated as of May 31, 2011 (the “Original Agreement”), for the purpose
of memorializing certain agreements among the Parties with respect to, among
other things, the assignment to and assumption by Circle Star of the obligations
of High Plains pursuant to a certain Promissory Note dated January 1, 2011 (the
“Promissory Note”), in the stated principal amount of $7,500,000, executed by
High Plains, payable to the order of the Edsels, and secured by, among other
things, the security interest in and pledge of 100% of the membership interests
of JHE granted to the Edsels by High Plains pursuant to a certain Membership
Interest Pledge and Security Agreement dated as of January 1, 2011, between High
Plains and the Edsels, as amended and restated by a certain Amended and Restated
Membership Interest Pledge and Security Agreement dated as of May 31, 2011,
between Circle Star and the Edsels.
 
B.           The Parties wish to amend certain terms of the Original Agreement
and are entering into this Amendment for such purpose.
 
AGREEMENT:
 
THEREFORE, for and in consideration of the premises and the mutual covenants and
agreements contained in the Original Agreement and this Amendment, the Parties
agree as follows:
 
1.           Defined Terms.  All terms and expressions defined in the Agreement
(i.e. those with their initial letter capitalized) shall have the same
respective meanings when used herein unless expressed otherwise.  The term
“Agreement” means the Original Agreement, as amended by this Amendment.
 
2.           No Other Changes.  Except as expressly amended by this Amendment,
all of the terms and provisions of the Agreement are and shall be unchanged and
shall remain in full force and effect.
 
3.           Amendments to the Original Agreement.  The Original Agreement is
hereby amended, effective on and as of the Amendment Effective Date, to the
extent provided in this Section 3.
 
3.1           Amendment to Section 6.  Section 6 of the Original Agreement is
hereby amended and restated in its entirety to delete the text of such Section 6
and replace it with the following:
 
“6.  [Intentionally Omitted]”
 
 
First Amendment to Assignment and Novation Agreement Page 1

--------------------------------------------------------------------------------

 
 
 
 
4.           Certain Representations and Warranties.  Each Party to this
Amendment represents and warrants to each other Party to this Amendment that
this Amendment and the Original Agreement, as amended hereby, (a) has been duly
authorized by all necessary action of such Party, (b) constitutes the legal and
binding obligations of such Party, enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency, or other laws of general
application relating to the enforcement of creditors’ rights, and (c) does not
conflict with any provision of law to which such Party is subject, to any
judgment, order, or license applicable to such Party, or to any agreement or
instrument to which such Party is subject.
 
5.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED IN ALL RESPECTS BY
THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO CHOICE OF LAW PRINCIPLES.
 
6.           Binding Effect.  This Amendment will be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
First Amendment to Assignment and Novation Agreement Page 2

--------------------------------------------------------------------------------

 
 
EXECUTED to be effective on and as of the Effective Date, notwithstanding that
this Amendment and other documents may be executed and delivered on a later
date.
 
CIRCLE STAR ENERGY
 
 
By:                                                                        
 
Printed Name:                                                      
 
Title:                                                                     
 
HIGH PLAINS OIL, LLC
 
 
By:                                                                       
 
Printed Name:                                                     
 
Title:                                                                     
 
 
JHE HOLDINGS, LLC
 
 
By:                                                                        
 
Printed Name:                                                      
 
Title:                                                                     
                                              
 
 
THE EDSELS:
 
 
                                                                             
JAMES H. EDSEL
 
 
                                                                             
NANCY EDSEL
 
 
                                                                             
JAMES EDSEL, JR.
 



 
 
Signature Page to First Amendment to Assignment and Novation Agreement

--------------------------------------------------------------------------------

 